Name: Commission Regulation (EEC) No 2890/80 of 6 November 1980 amending Regulation (EEC) No 1379/80 as regards the beef products which may be taken into intervention in certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 11 . 80 Official Journal of the European Communities No L 299/7 COMMISSION REGULATION (EEC) No 2890/80 of 6 November 1980 amending Regulation (EEC) No 1379/80 as regards the beef products which may be taken into intervention in certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Article 6 (5) (c) thereof, Whereas, under Council Regulation (EEC) No 1 302/73 (3), as last amended by Regulation (EEC) No 427/77 (4 ), the qualities and cuts of the products to be bought in by the intervention agencies must be deter ­ mined taking into account, on the one hand, the need to give effective support to the market and to main ­ tain the balance between the market concerned and that in competing animal products and, on the other hand, the financial burden on the Community ; whereas application of these criteria in the present situation on the beef market results in the restriction of intervention buying in to hindquarters only ; Whereas it is therefore necessary to amend Commis ­ sion Regulation (EEC) No 1379/80 (5 ), as last amended by Regulation (EEC) No 2134/80 (6), in order to set the buying-in prices for the said hindquarters ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1379/80 is replaced by the Annex to this Regulation . Article 2 Carcases, half-carcases and compensated quarters bought before 10 November 1980 may be taken over by the intervention agencies up to 15 November 1980 . Article 3 This Regulation shall enter into force on 10 November 1980 . It shall apply until 1 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1980 . For the Commission Finn GUNDELACH Vice-President ( i ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 329, 24 . 12 . 1979 , p. 1 . ( 3 ) OJ No L 132, 19 . 5 . 1973 , p. 3 . (&lt;) OJ No L 61 , 5 . 3 . 1977 , p. 16 . (5 ) OJ No L 140, 5 . 6 . 1980, p. 54 . ( 6) OJ No L 207, 9 . 8 . 1980, p. 11 . No L 299/8 Official Journal of the European Communities 8 . 11 . 80 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG Prix d'achat Ã ©n Ecus par 100 kilogrammes de produits Ankaufspreis in ECU je 100 kg des Erzeugnisses Prezzi di acquisto in ECU per 100 kg di prodotti Aankoopprijs in Ecu per 100 kg produkt Buying in price in ECU per 100 kg of product OpkÃ ¸bspris i ECU pr. 100 kg af produkterne Limite supÃ ©rieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum LÃ ¬mite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum DEUTSCHLAND  Hinterviertel gerade SchnittfÃ ¼hrung mit 5 Rippen, stammend von : Bullen A Ochsen A BELGIQUE/BELGIÃ   Quartiers arriÃ ¨re, dÃ ©coupe droite Ã 5 cÃ ´tes, provenant des :  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % Taureaux 55 % / Stieren 55 % DANMARK  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte »pistoler «, af : Kvier I Stude I Type P Ungtyre I FRANCE  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O IRELAND  Hindquarters, straight cut at third rib, from : Steers 1 Steers 2 ITALIA  Quarti posteriori, taglio a , ") costole, detto pistola, provenienti dai : Vitelloni 1 Vitelloni 2 328,518 322,340 309,731 303,561 306,029 293,913 308,156 314,630 328,872 383,616 358,475 337,781 358,817 342,911 319,823 293,065 284,116 395,581 373.988 321,613 315,436 288,753 282,584 285,052 289,382 303,624 310,098 324,341 367,368 342,227 321,533 346,845 330,939 307,850 287,301 278,352 386,080 364.488 8 . 11 . 80 Official Journal of the European Communities No L 299/9 Limite infÃ ©rieure Untere Grenze Limite inferiore Ondergrenzen Lower limit Minimum Limite superieure Obere Grenze Limite superiore Bovengrenzen Upper limit Maksimum LUXEMBOURG  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : BÃ ufs, gÃ ©nisses , taureaux extra 335,891 327,006 NEDERLAND  Achtervoeten , recht afgesneden op 5 ribben, afkomstig tan : Vaarzen , le kwaliteit Stieren , le kwaliteit 305,307 320,697 294,569 309,960 UNITED KINGDOM A. Great Britain  Hindquarters, straight cut at third rib, from : Steers M Steers H Heifers M/H 303,190 300,006 287,252 298,987 295,803 283,050 B. Northern Ireland  Hindquarters, straight cut at third rib, from : Steers L/M 296,789 292,586 Steers L/H 291,439 287,236 Steers T 293,104 288,901 Heifers T 282,258 278,055